Citation Nr: 1412236	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 1, 2007, for the award of Department of Veterans Affairs (VA) improved death pension benefits.  


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to March 1953.  The Appellant is the Veteran's widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) decision which granted VA improved death pension benefits and effectuated the award as of October 1, 2007.  In July 2010, the Board remanded the Appellant's appeal to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

The Appellant's reopened claim for VA improved death pension benefits was received by VA on June 6, 2006.  


CONCLUSION OF LAW

An effective date of June 6, 2006, for the award of VA improved death pension benefits is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 326(a) 3.400(c)(3)(i) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants an earlier effective date for the award of VA improved death pension benefits.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Effective Date

Except as otherwise provided, the effective date of an award of pension based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  For awards of VA improved death pension benefits based on claims received on or after December 10, 2004, the effective date shall be the date of first day of the month in which the Veteran's death occurred if claim is received within one year after the date of death; otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(i).  

The Appellant submitted an Improved Pension Eligibility Verification Report (Surviving Spouse with Children) (VA Form 21-0519S-1) dated June 6, 2006, to the Philadelphia, Pennsylvania, Regional Office.  Across the top of the form is written "Fax 6 Pages Reopen Pension;" a recipient's name; and a fax number located in the Philadelphia, Pennsylvania, area code.  Unfortunately, VA personnel failed to date stamp the Appellant's claim.  In her claim, the Appellant reported that she had no income.  

A June 22, 2006, VA Eligibility Verification Report (EVR) notes that the Appellant had reported no income.  

In her August 2008 notice of disagreement, the Appellant advanced that she had initially filed her reopened claim for VA improved death pension benefits in June 2006.  

The Appellant submitted a June 6, 2006, claim for VA improved death pension benefits with which VA completed a June 22, 2006, EVR.  The Appellant's claim was not date stamped through no fault of her own.  Upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that June 6, 2006, is the date of VA's receipt of the Appellant's claim.  Therefore, it is the effective date for the award of VA improved death pension benefits.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(i).  


ORDER

An effective date of June 6, 2006, for the award of VA improved death pension benefits is granted subject to regulations governing the awards of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


